DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brice et al. (US 2017/0180934) in view of Burroff et al. (US 2012/0224070).
Referring to Claim 1, Brice teaches a system for assisting a user to avoid losing eyewear, the system comprising:
an eyewear frame 30 (fig. 5) comprising a module 50 (fig. 4) embedded or implanted therein (paragraph 28 which shows tag embedded in frame tip), and wherein the module comprises a transmitting element configured to generate a wireless signal (see transmitted signal 84 in fig. 5); and
a mobile software application configured to be installed on a mobile device in wireless communication with the module of the eyewear frame (see paragraph 15 which describes the mobile application and fig. 5 which shows communication between mobile and eyewear), wherein the mobile software application configures the mobile device to:
display a user interface (paragraph 15 which shows display) configured to receive input information from the user (paragraph 36 which shows user input);
based on the input information, define a type of an alert (paragraph 15 which shows visual, aural, or tactile) to generate and a triggering event for the alert (paragraph 14 which shows a triggering event being moving beyond a threshold distance);
receive the wireless signal from the module (paragraph 36 which shows module 84 transmitting to the mobile);
determine whether the triggering event has occurred, wherein the triggering event for the alert is one or more of a decrease in a strength of the wireless signal below a specified level, a reduction in the strength of the wireless signal by a specified amount or percentage from an initial value of the wireless signal, and a threshold distance between the module and the mobile device (see paragraph 14 which shows a threshold distance between the module and mobile device and since the claim states “one or more”, the other limitations have no patentable weight); and
in response to determining that the triggering event has occurred, generate the alert (paragraph 14 which shows the notifying of the user as the alert); and
wherein the mobile software application is configured to adjust the triggering event based on a current location of at least one of the mobile device and the eyewear frame (paragraph 30 noting object movement parameters indicating current location and paragraph 31 showing the triggering event adjustment as adjusting whether the triggering occurs as a result or the objects moving into range or out of range).
Brice does not teach that the module is at least substantially waterproof as embedded or implanted. Burroff teaches that the module is at least substantially waterproof as embedded or implanted (paragraph 41 which shows the eyeglasses with overmolding which provides water resistance). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Burroff to the device of Brice in order to provide better protection for potentially lost items.
Referring to Claim 2, Brice also teaches the type of the alert comprising one or more of a notification, a text message, an audible tone or tones, an image, or a haptic alert (paragraph 14 which shows notification and paragraph 15 which shows visual, audible, or tactile).
Referring to Claim 3, Brice also teaches the mobile software application configured to adjust the triggering event based on the input information (paragraph 30 which shows adjust object movement parameters (triggering event) according to user preferences (input information)).
Referring to Claim 5, Brice also teaches the mobile software application is configured to adjust the triggering event based on at least one of calendar information, day of the week, and time of day (paragraph 29 which shows the tag operating according to time of day where if there’s no operation, there’s no triggering).
Referring to Claim 6, Brice also teaches the mobile software application is configured to define a plurality of triggering events for the alert (paragraph 14 which shows threshold distance, paragraph 29 which shows different motion cycle, and paragraph 32 which shows signal strength all which can be triggering events) and to selectively utilize a specific triggering event of the plurality of triggering events based on the current location of at least one of the mobile device and the eyewear frame (paragraph 30 noting object movement parameters indicating current location and user preferences indicating the selecting of trigger event).
Referring to Claim 7, Brice also teaches the mobile software application is configured to define a plurality of triggering events for the alert (paragraph 14 which shows threshold distance, paragraph 29 which shows different motion cycle, and paragraph 32 which shows signal strength all which can be triggering events) and to selectively utilize a specific triggering event of the plurality of triggering events based on at least one of calendar information, day of the week, and time of day (paragraph 29 which shows the tag being configurable which would indicate being able to enable or disable the tag (selectively utilizing or disabling) to cause a triggering event based on time of day).
Referring to Claim 8, Brice also teaches the mobile software application is configured to define a plurality of alerts for the triggering event (paragraph 15 which shows visual, aural, and tactile alerts) and to selectively utilize a specific alert of the plurality of alerts based on the current location of at least one of the mobile device and the eyewear frame (paragraph 30 noting object movement parameters indicating current location and user preferences indicating the selecting of trigger event).
Referring to Claim 9, Brice also teaches the mobile software application is configured to define a plurality of alerts for the triggering event (paragraph 15 which shows visual, aural, and tactile alerts) and to selectively utilize a specific alert of the plurality of alerts based on at least one of calendar information, day of the week, and time of day (paragraph 29 which shows the tag being configurable which would indicate being able to enable or disable the tag to cause a triggering event based on time of day).
Referring to Claim 10, Brice also teaches in response to receipt of identifying information for the eyewear frame (paragraph 13 which shows an identification system), enabling the eyewear frame to be returned to the user based on the identifying information (paragraph 36 which shows the user arrow directed to the eyewear in order for the eyewear to be returned to the user). Burroff teaches the mobile software application configured to send the identifying information to a remote database (paragraph 56 which shows transmitting authentication information from the eyewear to a server). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Burroff to the device of Brice in order to provide better protection for potentially lost items.
Referring to Claim 11, Brice also teaches the mobile software application is configured to determine whether the module is in communication with the mobile device (paragraph 36 showing signal transmitted from phone and response from tag), and in response to the module being in communication with the mobile device, determine the location of the eyewear frame based on current location information (paragraph 36 which shows arrow indication from mobile device as to the location of the tag).
Referring to Claim 12, Brice also teaches the mobile software application is configured to determine whether the module is not in communication with the mobile device, and in response to the module not being in communication with the mobile device, determine a last known location of the eyewear frame based on past location information (paragraph 31 which shows historical location information which indicates last known location and up until the last point of contact which would indicate that the devices are not currently in communication).
Referring to Claim 25, Brice teaches a system for assisting a user to avoid losing eyewear, the system comprising:
an eyewear frame 30 (fig. 5) comprising a module 50 (fig. 4) embedded or implanted therein (paragraph 28 which shows tag embedded in frame tip), and wherein the module comprises a transmitting element configured to generate a wireless signal (see transmitted signal 84 in fig. 5); and
a mobile software application configured to be installed on a mobile device in wireless communication with the module of the eyewear frame (see paragraph 15 which describes the mobile application and fig. 5 which shows communication between mobile and eyewear), wherein the mobile software application configures the mobile device to:
display a user interface (paragraph 15 which shows display) configured to receive input information from the user (paragraph 36 which shows user input);
based on the input information, define a type of an alert (paragraph 15 which shows visual, aural, or tactile) to generate and a triggering event for the alert (paragraph 14 which shows a triggering event being moving beyond a threshold distance);
receive the wireless signal from the module (paragraph 36 which shows module 84 transmitting to the mobile);
determine whether the triggering event has occurred, wherein the triggering event for the alert is one or more of a decrease in a strength of the wireless signal below a specified level, a reduction in the strength of the wireless signal by a specified amount or percentage from an initial value of the wireless signal, and a threshold distance between the module and the mobile device (see paragraph 14 which shows a threshold distance between the module and mobile device and since the claim states “one or more”, the other limitations have no patentable weight); and
in response to determining that the triggering event has occurred, generate the alert (paragraph 14 which shows the notifying of the user as the alert); and
wherein the mobile software application is configured to define a plurality of triggering events for the alert (paragraph 14 which shows threshold distance, paragraph 29 which shows different motion cycle, and paragraph 32 which shows signal strength all which can be triggering events) and to selectively utilize a specific triggering event of the plurality of triggering events based on at least one of calendar information, day of the week, and time of day (paragraph 29 which shows the tag being configurable which would indicate being able to enable or disable the tag (selectively utilizing or disabling) to cause a triggering event based on time of day).
Brice does not teach that the module is at least substantially waterproof as embedded or implanted. Burroff teaches that the module is at least substantially waterproof as embedded or implanted (paragraph 41 which shows the eyeglasses with overmolding which provides water resistance). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Burroff to the device of Brice in order to provide better protection for potentially lost items.

Claims 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brice and Burroff and further in view of Ariely (US 2017/0011614).
Referring to Claim 13, Brice teaches defining different triggering conditions (paragraph 14 which shows threshold distance, paragraph 29 which shows different motion cycle, and paragraph 32 which shows signal strength all which can be triggering events) for generating the alert at different locations (paragraph 14 where different locations include any location outside the threshold),
determining a current location of the eyewear frame (paragraph 14 which shows location information to a user);
selecting an applicable triggering condition from the different triggering conditions based on the current location of at least one of the eyewear frame and the mobile device (paragraph 14 where the distance threshold exceeded is auto selected as the trigger);
determining whether the applicable triggering condition has occurred based on a current distance between the eyewear frame and the mobile device (paragraph 14 where the distance threshold exceeded is the trigger); and
responsive to determining that the applicable triggering condition has occurred, generating the alert (paragraph 14 which states notifying the user when the distance threshold is exceeded).
The combination of Brice and Burroff does not teach wherein the different triggering conditions comprise different distances between the eyewear frame and the mobile device with the mobile software application installed thereon. Ariely teaches wherein the different triggering conditions comprise different distances between the eyewear frame and the mobile device with the mobile software application installed thereon (paragraph 23 which shows any change in distance as a trigger to notify a user). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ariely to the modified device of Brice and Burroff in order to allow a user to better track personal items.
Referring to Claim 14, Ariely also teaches the current distance between the mobile device and the eyewear frame is determined based on the strength of the wireless signal received by the mobile device from the embedded wireless transmitting module of the eyewear frame (paragraph 23 which describes how the change in distance is sensed based on the signal strength).
Referring to Claim 15, Brice also teaches the alert comprising one or more of a notification, a text message, an audible tone or tones, an image, or a haptic alert (paragraph 14 which shows notification and paragraph 15 which shows visual, audible, or tactile).
Referring to Claim 16, Brice also teaches receiving the input information from the user via a user interface, and wherein the different triggering conditions are defined based on the received input information (paragraph 30 which shows adjust object movement parameters (triggering event) according to user preferences (input information)).
Referring to Claim 18, Brice also teaches adjusting at least one of the different triggering conditions (paragraph 14 which shows threshold distance, paragraph 29 which shows different motion cycle, and paragraph 32 which shows signal strength all which can be triggering events) based on at least one of calendar information, day of the week, and time of day (paragraph 29 which shows the tag being configurable which would indicate being able to enable or disable the tag to cause a triggering event based on time of day).
Referring to Claim 19, Brice also teaches determining whether the eyewear frame has left a vicinity of the mobile device (paragraph 14 noting the threshold distance exceeded); and
upon determining that the eyewear frame has left the vicinity of the mobile device:
when a wireless signal transmitted by the eyewear frame is still being received by the mobile device (paragraph 36 which shows inputted request and response signal):
determining a location of the eyewear frame based on current location information (paragraph 36 which shows arrow indication of location); and
displaying the location of the eyewear frame to the user (paragraph 36 which shows arrow indication of location on display 82); and
when the wireless signal transmitted by the eyewear frame is not being received by the mobile device (paragraph 31 where the indication of the last point of contact shows that the devices are not currently in communication):
determining a last known location of the eyewear frame based on past location information (paragraph 31 which shows historical location information which indicates last known location up until the last point of contact); and
displaying the last known location of the eyewear frame to the user (paragraph 31 which shows a GUI displaying the information to a user).

Claims 17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brice and Burroff and further in view of Mattarocci (US 2018/0096578).
Referring to Claim 17, the combination of Brice and Burroff does not teach generating a multi-stage alert, wherein the generating the multi-stage alert comprises generating two or more different alerts responsive to the different triggering conditions. Mattarocci teaches generating a multi-stage alert, wherein the generating the multi-stage alert comprises generating two or more different alerts (see paragraph 26 which shows a first, subtle alert and a second, more urgent alert) responsive to the different triggering conditions (see paragraph 26 which shows distance A and distance B as the triggering conditions). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mattarocci to the modified device of Brice and Burroff in order to better prevent loss of personal items.
Referring to Claim 20, Brice teaches receiving the wireless signal from the module (paragraph 36 noting response signal).
The combination of Brice and Burroff does not teach generating a multi-stage alert based on changes in the strength of the wireless signal;
wherein the generating the multi-stage alert comprises generating a first alert when the strength of the wireless signal decreases below a first threshold, and generating a second alert when the strength of the wireless signal decreases below a second threshold, wherein the second alert is different than the first alert, and wherein the second threshold is a lower signal strength than the first threshold.
Mattarocci teaches generating a multi-stage alert based on changes in the strength of the wireless signal (paragraph 26 which shows a subtle alert and a more urgent alert based on signal strength);
wherein the generating the multi-stage alert comprises generating a first alert when the strength of the wireless signal decreases below a first threshold (paragraph 26 which states distance A representing a strength of the signal falling below a first threshold), and generating a second alert when the strength of the wireless signal decreases below a second threshold (paragraph 26 which states distance B representing a strength of the signal dropping below a second threshold), wherein the second alert is different than the first alert (paragraph 26 which indicates that the first notification is a subtle notification and the second notification is an urgent notification), and wherein the second threshold is a lower signal strength than the first threshold (paragraph 26 noting that since distance B is lower than A, and the signal strength is dropping as the distance is greater, the strength at distance B is lower).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mattarocci to the modified device of Brice and Burroff in order to better prevent loss of personal items.
Referring to Claim 21, Mattarocci also teaches the second alert is a different type of alert than the first alert (paragraph 26 which indicates that the first notification is a subtle notification and the second notification is an urgent notification), and wherein the different type of alert comprises one or more of an auditory alert, a visual alert, or a haptic alert (paragraph 28 which mentions audible, visible, and tactile alerts).
Referring to Claim 22, Brice teaches an eyewear frame (30 of fig. 5). Mattarocci teaches adjusting one or more of the first threshold and the second threshold (paragraph 26 which states that more or fewer thresholds can be used which means the adjusting would be the adding or removing of the first or second threshold) based on a current location of the device (paragraph 26 which shows distance A and distance B as relative indicators of the location of the device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mattarocci to the modified device of Brice and Burroff in order to better prevent loss of personal items.
Referring to Claim 23, Mattarocci also teaches adjusting one or more of the first threshold and the second threshold (paragraph 26 which states that more or fewer thresholds can be used which means the adjusting would be the adding or removing of the first or second threshold) based on at least one of calendar information, day of the week, and time of day (paragraph 38 where the preset and adjustable timing set based on sensors present is construed as calendar information and the amount of sensor affect the amount of thresholds).
Referring to Claim 24, Brice teaches displaying one or more of a current location and a last known location of the eyewear frame (paragraph 31 which shows a GUI displaying historical location information to a user). Mattarocci teaches generating a third alert when the strength of the wireless signal decreases below a third threshold, wherein the third threshold is a lower signal strength than the second threshold (paragraph 26 which states that more or fewer thresholds can be used and a third threshold at a farther distance would have lower signal strength). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mattarocci to the modified device of Brice and Burroff in order to better prevent loss of personal items.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, the applicant argued that Brice does not teach “wherein the mobile software application is configured to adjust the triggering event based on a current location of at least one of the mobile device and the eyewear frame”. Firstly, the limitation stating to “adjust the triggering event” does not specifically indicate exactly what or how the triggering event is adjusted. The examiner pointed to paragraph 31 to more clearly show how Brice reads on the above limitation by showing the triggering event adjustment as adjusting whether the triggering occurs as a result or the objects moving into range or out of range of each other as a result of the objects changing location. Paragraph 31 also shows the user being updated with the latest regarding location information and using that info, the triggering event can inform a user of objects moving into range of each other, or adjusted to inform a user of objects moving out of range of each other. This adjustment stated above reads on the above limitation since there are no specifics or details in the claim that would state otherwise.
Regarding Claims 7 and 25, the applicant argued that Brice does not teach “wherein the mobile software application is configured to define a plurality of triggering events for the alert and to selectively utilize a specific triggering event of the plurality of triggering events based on at least one of calendar information, day of the week, and time of day”. Again, with all the arguments considered, the above limitation also lacks specifics in order to overcome Brice. Paragraphs 14, 29, and 32 of Brice show multiple triggering events including distance, and signal strength.
The limitation that reads “to selectively utilize a specific triggering event of the plurality of triggering events” does not specifically mean, as worded, that the device chooses one of the plurality of triggering events. The limitation also shows no specifics which would indicate switching between multiple triggering events. Therefore, paragraph 29 shows the tag being configurable in order to selectively utilize or disable a triggering event to be able to occur at all based on the time of day. This shows how Brice still reads on claim 7 and new claim 25 as currently written.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648